Citation Nr: 0829473	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-08 318 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for progressive severe 
dementia for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died in January 2004.  The immediate cause of 
death was aspiration pneumonia and secondary causes were 
severe end stage idiopathic dementia and cerebral atrophy of 
unknown cause.  

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

3. At the time of the veteran's death, the claim of service 
connection for progressive severe dementia was pending.  

4.  Progressive severe dementia did not manifest in service 
and an organic disease of the nervous system was not manifest 
within one year of separation.  

5.  Progressive severe dementia is not attributable to 
service.


CONCLUSION OF LAW

Progressive severe dementia was not incurred in or aggravated 
by active service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in April 2005 and October 2007.  Although the appellant 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that she was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The claim must be based 
upon the evidence of record to include constructively at the 
time of death.  The evidence of record provides sufficient 
information to adequately evaluate the claim.  No further 
assistance to the appellant with the development of evidence 
is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2007).

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (1998).

At the time of the veteran's death, the veteran was seeking 
entitlement to service connection for progressive severe 
dementia.  Within the year following his death, the appellant 
submitted a claim of entitlement to service connection for 
the cause of the veteran's death.  That claim was also 
considered a claim of entitlement to service connection for 
the veteran's progressive severe dementia for the purpose of 
accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided. 

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the Court held that service department and certain VA 
medical records are considered as being constructively in the 
claims file at the date of death although they may not 
physically be in there until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, and reports of 
autopsy made by VA on date of death. 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

Initially, the Board notes that at the time of his death in 
January 2004, the veteran had a pending claim of entitlement 
to service connection for progressive severe dementia.  The 
appellant asserts that she is entitled to accrued benefits.  
Having reviewed the record, the Board finds against this 
claim.   

Service medical records are negative for any complaints, 
treatments or diagnoses for a nervous disorder or dementia.  
However, vertigo was noted during service.  The veteran was 
assigned to the oil lab, vent division during service.  His 
primary duties were to disassemble, clean, preserve and 
reassemble the entire ship's ventilation systems in 
preparation for deactivation.  At his separation examination 
in September 1970, the veteran's neurologic system was 
normal.  

In July 1993, D.L.G. noted that he had treated the veteran 
for a year and half, and that he had progressive dementia.  
It was noted that the cause for this was not known and 
possibly, and he stressed possibly, may be related to prior 
exposure to ketones and other chemicals.  

A July 2001 discharge summary noted a diagnosis of severe, 
progressive dementia, etiology unknown.  A July 2001 medical 
record noted advancing dementia.  It was noted that the 
veteran's wife at one time thought this might have been 
environmentally related.  

In September 2001, T.D.B. noted that he evaluated the veteran 
in May 2003.  He noted that the veteran had a diagnosis of 
severe progressive presenille dementia of unknown etiology 
and that by history its known that the onset of the cognitive 
decline was in 1985 at the approximate age of 36 years of 
old.  He noted that the veteran has had a fairly extensive 
medical evaluation of his condition and that no cause for his 
neurological illness had ever been determined.  He further 
noted that the veteran's brain deterioration could be 
degenerative, toxic or a combination of the two.  

The veteran died in January 2004.  The immediate cause of 
death was aspiration pneumonia and secondary causes were 
severe end stage idiopathic dementia and cerebral atrophy of 
unknown cause.  

Based on the evidentiary record, the Board finds that service 
connection for progressive severe dementia for purposes of 
accrued benefits is not warranted.  In light of the veteran's 
military occupation specialty (MOS), the Board accepts that 
he was exposed to substances consistent with that MOS during 
service.  However, the Board finds that the more probative 
shows that there is no nexus between the veteran's 
progressive severe dementia and service.  

Post service medical records show that the veteran started to 
experience dementia around 1985 and that the etiology was 
reported as unknown.  The Board recognizes that D.L.G. noted 
that the cause of the veteran's condition was not known and 
possibly, and he stressed possibly, may be related to prior 
exposure to ketones and other chemicals.  T.D.B. noted that 
the veteran's brain deterioration could be degenerative, 
toxic or a combination of the two.  Although D.L.G. opined 
that the veteran's dementia may be related to chemical 
exposure and T.D.B. opined that the veteran's brain 
deterioration could be degenerative, toxic or a combination 
of the two, such opinions merely issue a suspicion rather 
than establish a nexus to service.  

The Board notes that the first mention of dementia in the 
medical records is in 1985, which is about 15 years after 
separation.  Furthermore, there is no evidence of an organic 
disease of the nervous system within one year of separation 
from service.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the silence of the record more than a decade of 
separation from service.  In this case, such assertions are 
not credible.  The Board is not holding that corroboration is 
required.  Rather, we find the assertions to be less credible 
than the normal contemporaneous records.  

The Board notes that appellant has submitted numerous 
articles discussing the potential connection between dementia 
and its risk factors which include exposure to certain 
chemicals such as asbestos.  Although the appellant has 
submitted articles to support her claim, the numerous 
articles showing a correlation between dementia and exposure 
to asbestos and/or other chemicals are not sufficiently 
conclusive to satisfy the nexus element of the claim.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the evidence which has been 
submitted by the appellant is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding this particular case.  Regardless, such evidence 
may not be considered for accrued purposes.  

As set forth above, the more probative evidence shows that 
the veteran's progressive severe dementia was not manifest 
during service or for many years thereafter.  The appellant's 
assertions of dementia due to service are not persuasive.  
The preponderance of the evidence is against the claim for 
service connection for progressive severe dementia for 
purposes of accrued benefits.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).


ORDER

Service connection for progressive severe dementia for 
purposes of accrued benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


